EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bret McClay on 2/25/22.

The application has been amended as follows: 

1.	(Currently Amended)  A method for displaying a visual representation of a data collection, the method comprising, at a computing device: 
obtaining first and second data arrays that correspond to current and future views of the data collection, respectively, wherein each data array includes a respective element for each item included in the respective view of the data collection; 
adding, to a difference array, indications of: 
(1) elements of the first data array that are included in the second data array,
(2) elements of the first data array that are not included in the second data array,
(3) elements of the second data array that are not included in the first data array , and
(4) elements of the first data array that are included in the second data array but are located in a different position within the future view of the data collection relative to the current view of the data collection; and 
in response to receiving a request to transition from displaying the current view of the data collection to the future view of the data collection: 
applying the difference array against the future view of the data collection to identify a manner by which to visually indicate, by at least one animation, the items that are (1) kept within,  (2) removed from, [[and]] (3) added to [[the]], and (4) moved within the future view of the data collection relative to the current view of the data collection , and
displaying the future view in accordance with the at least one animation.

2.	(Previously Presented)  The method of claim 1, wherein adding, to the difference array, indications of elements of the first data array that are included in the second data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that remain within both the current view of the data collection and the future view of the data collection. 

3.	(Previously Presented)  The method of claim 1, wherein adding, to the difference array, indications of elements of the first data array that are not included in the second data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that are removed from the current view of the data collection relative to the future view of the data collection. 

4.	(Previously Presented)  The method of claim 1, wherein adding, to the difference array, indications elements of the second data array that are not included in the first data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that are added to the future view of the data collection relative to the current view of the data collection. 

5.	(Previously Presented)  The method of claim 1, wherein visually indicating, by the at least one animation, items that are removed from the current view of the data collection comprises: 
gradually fading the items. 

6.	(Previously Presented)  The method of claim 1, wherein visually indicating, by the at least one animation, items that are added to the current view of the data collection comprises: 
gradually rendering the items. 

7.	(Previously Presented)  The method of claim 1, wherein the current view of the data collection is displayed prior to displaying the future view in accordance with the at least one animation. 

8.	(Currently Amended)  A non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device, cause the computing device to display a visual representation of a data collection, by carrying out steps that include: 
obtaining first and second data arrays that correspond to current and future views of the data collection, respectively, wherein each data array includes a respective element for each item included in the respective view of the data collection; 
adding, to a difference array, indications of: 
(1) elements of the first data array that are included in the second data array, 
(2) elements of the first data array that are not included in the second data array,
(3) elements of the second data array that are not included in the first data array , and
(4) elements of the first data array that are included in the second data array but are located in a different position within the future view of the data collection relative to the current view of the data collection; and 
in response to receiving a request to transition from displaying the current view of the data collection to the future view of the data collection: 
applying the difference array against the future view of the data collection to identify a manner by which to visually indicate, by at least one animation, the items that are (1) kept within,  (2) removed from, [[and]] (3) added to [[the]], and (4) moved within the future view of the data collection relative to the current view of the data collection , and
displaying the future view in accordance with the at least one animation.

9.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein adding, to the difference array, indications of elements of the first data array that are included in the second data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that remain within both the current view of the data collection and the future view of the data collection. 


establishing entries within the difference array that identify locations of items in the future view of the data collection that are removed from the current view of the data collection relative to the future view of the data collection. 

11.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein adding, to the difference array, indications elements of the second data array that are not included in the first data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that are added to the future view of the data collection relative to the current view of the data collection. 

12.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein visually indicating, by the at least one animation, items that are removed from the current view of the data collection comprises: 
gradually fading the items. 

13.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein visually indicating, by the at least one animation, items that are added to the current view of the data collection comprises: 
gradually rendering the items. 

14.	(Previously Presented)  The non-transitory computer readable storage medium of claim 8, wherein the current view of the data collection is displayed prior to displaying the future view in accordance with the at least one animation. 

15.	(Currently Amended)  A computing device configured to display a visual representation of a data collection, the computing device comprising a processor configured to cause the computing device to carry out steps that include: 

adding, to a difference array, indications of: 
(1) elements of the first data array that are included in the second data array, 
(2) elements of the first data array that are not included in the second data array,
(3) elements of the second data array that are not included in the first data array , and
(4) elements of the first data array that are included in the second data array but are located in a different position within the future view of the data collection relative to the current view of the data collection; and 
in response to receiving a request to transition from displaying the current view of the data collection to the future view of the data collection: 
applying the difference array against the future view of the data collection to identify a manner by which to visually indicate, by at least one animation, the items that are (1) kept within,  (2) removed from, [[and]] (3) added to [[the]], and (4) moved within the future view of the data collection relative to the current view of the data collection , and
displaying the future view in accordance with the at least one animation.

16.	(Previously Presented)  The computing device of claim 15, wherein adding, to the difference array, indications of elements of the first data array that are included in the second data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that remain within both the current view of the data collection and the future view of the data collection. 

17.	(Previously Presented)  The computing device of claim 15, wherein adding, to the difference array, indications of elements of the first data array that are not included in the second data array comprises: 


18.	(Previously Presented)  The computing device of claim 15, wherein adding, to the difference array, indications elements of the second data array that are not included in the first data array comprises: 
establishing entries within the difference array that identify locations of items in the future view of the data collection that are added to the future view of the data collection relative to the current view of the data collection. 

19.	(Previously Presented)  The computing device of claim 15, wherein visually indicating, by the at least one animation, items that are removed from the current view of the data collection comprises: 
gradually fading the items. 

20.	(Previously Presented)  The computing device of claim 15, wherein visually indicating, by the at least one animation, items that are added to the current view of the data collection comprises: 
gradually rendering the items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 
/JASON T EDWARDS/Examiner, Art Unit 2144